Citation Nr: 0934156	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral leg, hip, and 
knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1956 
to April 1968, and from October 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  In September 2007, the Board remanded the claim for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for bilateral leg, hip, and knee disabilities, to include as 
secondary to his service-connected left foot disability.  See 
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, a 
statement from the Veteran's representative, dated in July 
2009, notes that the Veteran was treated for low back 
symptoms on several occasions during service, and that the 
Veteran "has a present back disability for which he asserts 
continuity of symptoms."  

An August 1999 report from G.J.B., M.D., indicates that the 
Veteran "has back and leg pain possibly as a result of 
spinal stenosis."  

An August 2002 VA examination report shows that the examiner 
stated that the Veteran has multiple reasons for his 
bilateral leg, hip, and knee pain, including: degenerative 
joint disease of the knees, degenerative joint disease of the 
lumbar spine, spinal stenosis, peripheral vascular disease, 
and obesity.  

In summary, the issue of service connection for a low back 
disability has been raised, and the medical evidence 
indicates that the disabilities on appeal may be related to a 
low back disorder.  See 38 C.F.R. § 3.310; Allen.  Under the 
circumstances, the Board finds that the issue of service 
connection for a low back disability is "inextricably 
intertwined" with the issues currently on appeal, i.e., 
entitlement to service connection for bilateral leg, hip, and 
knee disabilities.  See generally Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, adjudication of these claims must be 
deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
entitlement to service connection for a 
low back disability. 

2.  Thereafter, readjudicate the issues 
on appeal.  If any of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




